Case 8:18-cv-01265-RGK-PLA Document 256 Filed 09/06/19 Page 1 of 1 Page ID #:15615

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          8:18-cv-01265-RGK-PLA                                         Date      September 6, 2019
 Title             Fulfillium, Inc. v. ReShape Medical LLC et al




 Present: The                    S. James Otero, United States District Judge
 Honorable
                       Patricia Gomez                                        Marea Woolrich
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                       W. Cook Alciati                                          Bret A. Puls
 Proceedings:                 SETTLEMENT CONFERENCE

       Case called; appearances made. Also present Richard D. Y. Chen, M.D., Founder and Chief
Executive Officer, for plaintiff Fulfillium Inc. Scott P. Youngstrom, Chief Financial Officer/ Chief
Compliance Officer, present for defendant Reshape Lifesciences Inc.

       Court and all parties participate in a settlement conference. The case settles and the terms of the
settlement are placed on the record. The Court continues the Pretrial Conference before Judge Klausner
From September 9, 2019 to October 7, 2019 at 9:00 a.m. The Jury Trial is continued from September
24, 2019 to October 15, 2019 at 9:00 a.m. If the parties file the appropriate dismissal pursuant to
F.R.C.P. 41 prior to the hearing dates, the hearing dates will be vacated.




                                                                                           1       :    01
                                                               Initials of Preparer   PG



CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
